DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler Chrysler DE 102004031006.
Regarding claim 12, Daimler Chrysler discloses a method for operating an internal combustion engine having a common-rail injection system, as a function of a quantity of fuel injected, the method comprising the following steps: determining an information item about a relative-pressure characteristic from a characteristic of an absolute rail pressure in a high-pressure reservoir of the common- rail injection system; determining the quantity of fuel injected as a function of the information item about the relative-pressure characteristic, and using a trained functional model, the functional model being a nonparametric functional model or a neural network; and operating the internal combustion engine as a function of the quantity of fuel injected. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 13, Daimler Chrysler discloses wherein the relative-pressure characteristic is determined as a function of a reference rail pressure, which corresponds to an 

Regarding claim 14, Daimler Chrysler discloses wherein the quantity of fuel injected is specified as a volume-based quantity of fuel injected or as a mass-based quantity of fuel injected. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 15, Daimler Chrysler discloses wherein the quantity of fuel injected is determined as a function of a pressure difference between a maximum rail pressure and a minimum rail pressure. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 16, Daimler Chrysler discloses wherein the information item about the relative-pressure characteristic is specified as a relative-pressure characteristic information item, which represents part of an input variable vector for the trained functional model. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 17, Daimler Chrysler discloses wherein the relative-pressure characteristic information item includes one or more of the following information items: values of the relative-pressure characteristic that are temporally equidistant or equidistant with regard to a crankshaft angle in the current operating cycle; a gradient of a pressure drop over time of a maximum pressure or a minimum pressure of the relative-pressure characteristic; a first FFT coefficient, from a Fourier transform of the rail-pressure characteristic. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 18, Daimler Chrysler discloses wherein the quantity injected is additionally determined using: (i) an engine speed information item, which corresponds to an 

Regarding claim 19, Daimler Chrysler discloses a device configured to operate an internal combustion engine having a common- rail injection system, as a function of a quantity of fuel injected, the device configured to: determine an information item about a relative-pressure characteristic from a characteristic of an absolute rail pressure in a high-pressure reservoir of the common- rail injection system; determine the quantity of fuel injected as a function of the information item about the relative-pressure characteristic, and using a trained functional model, the functional model being a nonparametric functional model or a neural network; and operate the internal combustion engine as a function of the quantity of fuel injected. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

Regarding claim 20, Daimler Chrysler discloses a drive system, comprising: an internal combustion engine having a common-rail injection system; and a device configured to operate the internal combustion engine as a function of a quantity of fuel injected, the device configured to: determine an information item about a relative-pressure characteristic from a characteristic of an absolute rail pressure in a high-pressure reservoir of the common-rail injection system, determine the quantity of fuel injected as a function of the information item about the relative-pressure characteristic, and using a trained functional model, the functional model being a nonparametric functional model or a neural network, and operate the internal combustion engine as a function of the quantity of fuel injected. See Abstract, FIG. 1 and 4, claims 1 and 4, and paragraphs [0004], [0018], [0031], and [0032].

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hemberger et al US 6,088,647 discloses using a neural network to control an engine fuel injection amount based on common rail pressure. See FIG. 3 and corresponding text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747